Silverman, J. (concurring).
The crime of which the defendant has been convicted is an extremely serious crime meriting very severe punishment. But even among very severe punishments there are degrees. The present case arose out of a dispute as to whether defendant had paid his subway fare. Granting that defendant attacked the police officer, the police officer lying on the ground retaliated with his nightstick and "slapper.” The defendant seized the police officer’s gun and shot the police officer who had taken shelter behind a rubbish disposal can; the police officer shot defendant with the police officer’s off-duty gun; both men were wounded, the police officer more seriously than defendant. Unjustifiable as defendant’s attack was, it remains true that this was not a premeditated attack; the defendant was not waiting in ambush to attack the police officer; the defendant was unarmed when the incident began. The defendant’s fingerprint record fails to reveal any previous criminal involvement. While defendant’s refusal to co-operate with the probation department in giving them information to assist the Judge in fixing an appropriate sentence can properly militate against any argument by the defendant that the sentence was excessive, it still appears to us that the sentence below was excessive. The minimum sentence for the crime for which the defendant was convicted, attempted murder of a police officer, is 15 years to life, which is by no means a light sentence. We think that is a sufficient sentence in this case.